t c memo united_states tax_court david a and marilyn p knight petitioners v commissioner of internal revenue respondent docket no filed date david a and marilyn p knight pro sese john j lancaster for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax the sole issue for decision is whether petitioners may defer recognition of gain realized on the sale of two residential rental properties pursuant to sec_1031 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in franklin tennessee at the time they filed their petition and amended petition at all relevant times petitioners were realtors before the year under consideration petitioners resided in milwaukee wisconsin there they owned two residential rental properties north 99th street 99th street property and west center street west center street property petitioners had purchased the 99th street property for dollar_figure in date and the west center street property for dollar_figure in in petitioners moved to franklin tennessee they decided to dispose_of these two residential rental properties by exchanging them for like-kind_property pursuant to sec_1031 accordingly petitioners entered into two accommodation agreements with heritage title services inc accommodation agreements pursuant to which they agreed to sell the two residential rental properties and purchase other qualifying like-kind_property in tennessee as part of a tax-free_exchange the accommodation agreements required petitioners to identify replacement properties within days after the date of the closing on the two rental properties and to receive the qualifying like-kind_property within days after the date of the closing on the two rental properties on date petitioners sold their 99th street property for dollar_figure on date they sold the west center street property for dollar_figure on date petitioners identified the following three potential replacement properties a by 300-foot parcel in franklin tennessee campbellsville pike columbia tennessee campbellsville pike property and murfreesboro road antioch tennessee murfreesboro road property petitioners immediately began negotiations to acquire the by 300-foot parcel in franklin tennessee but these negotiations ended without an agreement then petitioners attempted to acquire the campbellsville pike property an agreement to purchase that property was reached but on date the sellers of the property canceled the sale on date petitioners purchased the murfreesboro road property for dollar_figure the acquisition of the property was more than days from the respective dates the 99th street and west center street properties were sold federal_income_tax returns on forms like-kind_exchanges attached to their federal_income_tax and amended returns petitioners elected to defer the gain realized on the sale of their two residential rental properties notice_of_deficiency in the notice_of_deficiency respondent determined that petitioners' like-kind_exchange of properties in wisconsin for property in tennessee did not qualify as a sec_1031 nontaxable_exchange because the statutory time requirement for completion of the exchange was not met accordingly respondent determined that petitioners had ordinary_income of dollar_figure and capital_gain of dollar_figure for arising from this exchange opinion petitioners contend that although they attempted to adhere to the sec_1031 requirements an event beyond their control ie the seller of one of the replacement properties--campbellsville pike property--canceled the sale day prior to the date set for closing prevented them from receiving the replacement_property within the prescribed 180-day period for receiving like-kind_property respondent argues that because petitioners received the replacement_property beyond the prescribed 180-day period petitioners' exchange does not qualify for the like-kind treatment and as a consequence petitioners must recognize as income the gain attributable to the sale of the 99th street and west center street properties sec_1001 generally requires recognition of the entire amount of gain_or_loss on the sale_or_exchange of property sec_1031 however provides for the nonrecognition of such gain_or_loss on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment for transfers after date sec_1031 enacted as part of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 governs deferred like-kind_exchanges sec_1031 requires deferred replacement_property to be identified within days after the date the taxpayer transfers the property relinquished in the exchange the parties agree that petitioners satisfy this requirement sec_1031 provides that the property received by the taxpayer the exchanged property will not qualify for tax-free treatment if the exchanged property is received after the earlier of days from the date the taxpayer transfers the property relinquished in the exchange or the due_date determined with regard to extension for the transferor's return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs petitioners admit that the transfer of the replacement_property murfreesboro road property to petitioners occurred more than days after they transferred their interest in the two residential rental properties hence it is obvious that petitioners failed to satisfy the day requirement of sec_1031 see st laurent v commissioner tcmemo_1996_150 we note that sec_1031 does not apply herein because the due_date for petitioners' federal_income_tax return was date which is later than the day requirement thus the murfreesboro road property is property which is not like-kind petitioners assert they should not have to recognize gain on the exchange because they made a good_faith attempt to adhere to the statute in essence petitioners request that the court ignore the plain language of the statute and essentially rewrite it to achieve what would be an equitable result see 683_f2d_57 3d cir affg tcmemo_1980_532 although we are sympathetic to petitioners' plight we do not have jurisdiction to do as petitioners request regrettably for petitioners this court is not a court of equity and does not possess general equitable powers 101_tc_140 citing 484_us_3 92_tc_776 the internal_revenue_code not general equitable principles is the mainspring of this court's jurisdiction 320_us_418 petitioners claim that internal_revenue_service irs should take a more citizen-friendly position than respondent asserts herein petitioners philosophize that if circumstances beyond their control prevent them from purchasing replacement_property within the 180-day period then the time for acquiring replacement_property pursuant to sec_1031 should be the same as the time for acquiring replacement_property where there is an involuntary_conversion and thus the 180-day period should be extended to years petitioners read irs publication sales_and_other_dispositions of assets to support their philosophy although we do not read irs publication in the way petitioners do nonetheless it is well settled that authoritative tax law is contained in statutes regulations and judicial decisions and not in informal publications see zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 internal_revenue_service publications like the one upon which petitioners relied are merely guides published by the irs to aid taxpayers see 381_us_68 petitioners do not dispute respondent's computations as to the amount of gain realized from the disposition of the two rental properties in wisconsin accordingly respondent's computations are sustained to reflect the foregoing decision will be entered for respondent
